719 S.E.2d 36 (2011)
STATE of North Carolina
v.
Charles Vincent HAYES.
No. 474P11.
Supreme Court of North Carolina.
December 8, 2011.
Martin T. McCracken, for State of North Carolina.
Charles Vincent Hayes, for Hayes, Charles Vincent.
John Snyder, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 7th of November 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."